DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2020 has been entered.
 
Response to Amendment
In the amendment dated 28 December 2020, the following occurred:
claim 2 was cancelled;
claims 1, 3, 4, and 17 were amended; and
claims 18 and 19 were added.
Claims 1 and 3-19 are pending.
	
Claim Rejections - 35 USC § 101
Claims 1 and 3-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 and 3-16) and machine (claims 17-19) which recite steps of:  receiving the healthcare inquiry, determining and classifying an intent, instantiating a conversational engine, eliciting information, presenting recommendations, and using an entropy minimization process to determine a question to present to the user.  

Step 2A, Prong One:
These steps of (claims 1 and 17) receiving the healthcare inquiry, determining and classifying an intent, instantiating a conversational engine, eliciting information, presenting recommendations, and determine a question to present to the user, as drafted, under the broadest reasonable interpretation (BRI), includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the steps from practically being performed as part of a human interaction. For example, but for the “memory,” “computing device,” “processor,” and “engine” language, these limitations in the context of these claims encompass managing personal behavior or relationships or interactions between people. 
Specifically, the BRI of these limitations includes a healthcare interaction if not for recitation of computer components. For example, a medical professional can receive an inquiry, determine and classify the intent of the inquiry, start a conversation with the patient, elicit information from the patient, present recommendations to the patient, and determine a question to present to the patient.
determine and classify the intent of the inquiry and determine a question to present to the user, other than recited as performed by generic computer components, in the context of these claims encompass a mental process.
If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” and “Mental Processes” groupings of abstract ideas. Accordingly, the claims recite an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-4, 11-13, and 18-19, narrowing or defining the organizing human activity of eliciting information; claim 5, narrowing or defining the organizing human activity of presenting recommendations; claim 14, narrowing or defining the organizing human activity of instantiating a conversational engine; claim 15, narrowing or defining the organizing human activity of presenting a recommendation to include obtaining a second opinion; all of which recite particular aspects of how the steps of the claimed invention are certain methods of organizing human activity but for recitation of generic computer components).  

Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of (claims 1 and 17) memory, computing device, processor, and engine amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification Page 38, see MPEP 2106.05(f));
add insignificant extra-solution activity to the abstract idea (such as recitation of (claims 1 and 17) receiving the healthcare inquiry and eliciting information amounts to mere data gathering, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as (claims 1 and 17) healthcare inquiry and medical recommendations generally link to a medical environment; memory, computing device, processor, and engine generally link to a computer environment; and entropy minimization process generally links to a particular technological environment, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-16 and 18-19, reciting particular implementations of computer functionality, which are additional limitations which amount to invoking computers as a tool to perform the abstract idea; claims 3-4, 11, and 18-19, reciting particular aspects of electing information, which are additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering; claims 6, 8-9, and 12-13, reciting particular types of information to be manipulated, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 3-8, 10, 13-16, and 18-19, generally linking to diagnostic healthcare with terms such as medical recommendations and findings, symptoms, and conditions; claim 8, reciting machine-learned models generally linking to the technological environment of machine learning; claims 11, reciting natural language understanding engine, generally linking to machine learning (i.e. natural language processing); and claims 3-4 and 18-19, reciting entropy minimization process generally links to a particular technological environment, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as:  (claims 1 and 17) presenting, by the computing device, one or more medical recommendations, e.g. mere displaying of data, Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017)).

Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (US 2018/0025127 A1), hereinafter Bagchi, in view of Birkhoelzer et al. (US 6,810,391 B1), hereinafter Birkhoelzer.

Claims 1 and 17:
(claim 1)  A method for responding to a healthcare inquiry from a user, according to a set of instructions stored on a memory of a computing device and executed by a processor of the computing device, the method comprising the steps of:
Healthcare Inquiry:  for example, [0035]; Computer Implementation:  [0083]-[0084]. Computer implementation is further discussed in surrounding paragraphs, such as [0078]-[0098]. Paragraphs following [0098] also continue to discuss computer implementation.
(claim 17)  A system for responding to a healthcare inquiry from a user, the system comprising:
(claim 17)  
[0084]
(claim 17)  a processor configured to execute the instructions to:
[0083]
receiving, by the computing device, the healthcare inquiry from the user;
Figure 2, step 202 and [0050]-[0052]. Computer implementation is discussed above.
determining and classifying, by the computing device, an intent of the user based on the healthcare inquiry;
[0049] processor analyzes the problem case information to identify concepts, relations, and data and generate a diagnosis query. This is further explained in, for example, [0053] and [0054]. Computer implementation is discussed above.
instantiating, by the computing device, a conversational engine based on the intent;
[0059]. Computer implementation is discussed above.
eliciting, by the computing device and the conversational engine, information from the user; and
[0050] and [0073]. Computer implementation is discussed above.
presenting, by the computing device, one or more medical recommendations to the user based at least in part on the information,
[0069]-[0075] detail identifying and requesting missing information and providing possible answers (recommendations) to the query, with the answers (recommendations) discussed in detail in [0060]-[0068]. Computer implementation is discussed above.
wherein the eliciting step comprises 
[0069]-[0073], specifically [0072], disclose determining a next question to present to the user to elicit information. The “used to minimize a number…” limitation is an intended use of the user response and therefore does not differentiate the claim from the prior art. Nonetheless, [0070] discloses the medical recommendation being a disease (i.e. diagnosis) and acquiring additional information to affect the confidence of the answers (i.e. medical recommendations), with [0072] elaborating on this by acquiring additional information to differentiate between “two top answers” that are “very close [in confidence]” (i.e. minimizing a number of recommendations).

While Bagchi does disclose the intended result of the entropy minimization process, Bagchi does not explicitly disclose using entropy minimization to achieve this result. However, Birkhoelzer does this limitation, specifically:
wherein the eliciting step comprises using, by the conversational engine, an entropy minimization process to determine a question to present to the user, such that the information from the user is in response to the question and is used to minimize a number of the one or more medical recommendations.
Col. 4, Lines 36-67 and Col 5, Lines 1-10 which disclose “weighted reduction of the entropy” in the context of posing questions to a user with the goal of outputting medical analytical data, which as in Col. 2, Lines 34-36 can be a probability of disease.
	
Bagchi with “an entropy minimization process” as disclosed by Birkhoelzer.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi in order to designate “an important question which [the user] should answer to the best of [their] knowledge, since this information enters into the analysis heavily” (Birkhoelzer:  Col. 4, Lines 44-47).

Claim 5:  Bagchi in view of Birkhoelzer discloses the method of claim 1. Bagchi further discloses:
the presenting step comprises invoking, by the computing device, a knowledge base and a diagnosis engine.	
[0042] domain knowledge (knowledge base) and question-answering system (diagnosis engine) with [0043] specifying "a medical diagnosis system." Computer implementation is discussed above, in claim 1. 

Claim 6:  Bagchi in view of Birkhoelzer discloses the method of claim 5. Bagchi further discloses:
the knowledge base represents normalized medical concepts, wherein the normalized medical concepts include at least one of:
entities representing findings, symptoms, and conditions;
[0054]
modifiers representing anatomical location, severity, and temporal modifiers;
[0054]
weighted relations between the entities;
relations between the entities and the modifiers;
[0054]
a representation of models and engines as an instance of a graph with the entities and the relations;
Figure 3
a mapping of a medical text to a knowledge base representation by using an entity recognition algorithm; and
[0053]-[0054] annotator (entity recognition algorithm)
additional knowledge sources.	
[0042]

Claim 7:  Bagchi in view of Birkhoelzer discloses the method of claim 6. Bagchi further discloses:
the entity recognition algorithm is configured to translate health-related text into medical entities and modifiers.
[0053]-[0054] annotator (entity recognition algorithm)

Claim 11:  Bagchi in view of Birkhoelzer discloses the method of claim 1. Bagchi further discloses:
the eliciting step includes invoking, by the computing device, a natural language understanding engine.	
[0036], [0038], [0051], and [0053] disclose inform ton being input as natural language, necessitating the existence of a natural language processor/engine. Computer implementation is discussed above, in claim 1.

Claim 12:  Bagchi in view of Birkhoelzer discloses the method of claim 1. Bagchi further discloses:
the information is in the form of at least one of text, speech, imagery, sound, and medical test results.	
[0038] input can be spoken (speech), text, images (imagery), and audio (sound). [0052] test results. Also see [0051].

Claim 13:  Bagchi in view of Birkhoelzer discloses the method of claim 1. Bagchi further discloses:
the information from the user includes at least one of user's medical history and the user's symptoms.	
[0041] discloses using a patient's electronic medical records (medical history) and symptoms.

Claim 14:  Bagchi in view of Birkhoelzer discloses the method of claim 1. Bagchi further discloses:
the conversational engine is one of a diagnosis conversational engine, an information conversational engine, a referral conversational engine, and a treatment conversational engine.	
[0041] discloses a diagnosis conversational engine, "what is the 'differential diagnosis'" as well as [0043], [0049], [0057]-[0059].

Claim 15:  Bagchi in view of Birkhoelzer discloses the method of claim 1. Bagchi further discloses:
prior to presenting the one or more medical recommendations to the user, seeking, by the computing device, approval or revision of the one or more medical recommendations by a medical expert.	
[0039] "This allows users to interact with this representation, accepting, rejecting, or modifying it to as they think necessary to explore alternative solutions based on the users' insights into the validity or importance of the evidence or reasoning chain." where the user is the human expert ([0044]). Computer implementation is discussed above, in claim 1.

Claim 16:  Bagchi in view of Birkhoelzer discloses the method of claim 1. Bagchi further discloses:
At least one processor readable storage medium storing a computer program of instructions configured to be readable by at least one processor for instructing the at least one processor to execute a computer process for performing the method as recited in claim 1.	
[0083]-[0084]

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (US 2018/0025127 A1), hereinafter Bagchi, in view of Birkhoelzer et al. (US 6,810,391 B1), hereinafter Birkhoelzer, further in view of Mishelevich et al. (US 2005/0065813 A1), hereinafter Mishelevich.

Claims 3 and 18:
Bagchi discloses the method of claim 1 and the system of claim 17, as discussed above.
	While Bagchi in view of Birkhoelzer does disclose a weighted entropy minimization process as discussed above in claims 1 and 17, neither Bagchi nor Birkhoelzer explicitly disclose the purpose being “to optimize diagnosis that identifies worst outcomes for early medical intervention on the user.” However, Mishelevich discloses a weighted process to optimize diagnosis that identifies worst outcomes for early medical intervention on the user, specifically:
the 
[0082] diagnostic results are weighted consistent with the seriousness of individual symptoms.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entropy minimization process used to elicit information from the user as disclosed by Bagchi and Birkhoelzer with “the process is weighted to optimize diagnosis that identifies worst outcomes for early medical intervention on the user” as disclosed by Mishelevich. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi and Birkhoelzer in order to make a differential diagnosis from the weight results (Mishelevich:  [0082]).

Claims 4 and 19:
Bagchi discloses the method of claim 1 and the system of claim 17, as discussed above.
While Bagchi in view of Birkhoelzer does disclose a weighted entropy minimization process as discussed above in claims 1 and 17, neither Bagchi nor Birkhoelzer explicitly disclose the purpose being “to optimize diagnosis for treating symptoms of the user or disease clusters that maximizes a diagnostic value of a response by the user to proposed treatments.” However, Mishelevich discloses this weighted process, specifically:
the 
[0082] multiple diagnoses arranged based on likelihood of correctness, which is based on the cumulative weighted results of the symptoms of the patient.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entropy minimization process used to elicit information from the user as disclosed by Bagchi and Birkhoelzer with “the process is weighted to optimize diagnosis for treating the user's symptoms or disease clusters that maximizes a diagnostic value of the user's response to proposed treatments” as disclosed by Mishelevich. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi and Birkhoelzer in order to make a differential diagnosis from the weight results (Mishelevich:  [0082]).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (US 2018/0025127 A1), hereinafter Bagchi, in view of Birkhoelzer et al. (US 6,810,391 B1), hereinafter Birkhoelzer, further in view of Longmire (US 8,548,828 B1).

Claim 8:
Bagchi in view of Birkhoelzer discloses the method of claim 5, as discussed above.
	Bagchi further discloses:
a second diagnosis engine based on first machine-learned models deriving relations between symptoms/findings and diseases from historical medical records;
[0053] discloses using machine learning with a set of training data containing known concepts and relations.

Bagchi does not explicitly further disclose:
a first diagnosis engine based on rules in the knowledge base codifying probabilistic relationships between symptoms/findings and diseases;
a third diagnosis engine based on second machine-learned models deriving both probabilities and relationships from historic medical records; and
a fourth diagnosis engine based on third machine-learned models learned from mixed data that includes at least one of synthetic data generated by a pre-existing expert system, electronic medical records, manual cases, labeled cases from the diagnosis engine.
	
Bagchi does disclose a diagnosis engine equivalent which can identify relations between symptoms and diseases, Bagchi does not specifically disclose any other methods of identifying a diagnosis.
Longmire does disclose:
a first diagnosis engine based on rules in a knowledge based codifying probabilistic relationships between symptoms/findings and diseases;
Col. 8, Lines 45-55 discloses using Bayesian networks as a probabilistic graphical model to represent probabilistic relationships, for example, between diseases and symptoms.
a third diagnosis engine based on second machine-learned models deriving both probabilities and relationships from historic medical records; and
Col. 8, Lines 45-55 discloses using Bayesian networks as a probabilistic graphical model to represent probabilistic relationships, for example, between diseases and symptoms.
a fourth diagnosis engine based on third machine-learned models learned from mixed data that includes at least one of synthetic data generated by a pre-existing expert system, electronic medical records, manual cases, labeled cases from the diagnosis engine.
Col. 7 and 8, including user submitted images, open source images from the national library of medicine, images from electronic textbooks which can be combined with machine learning algorithms including supervised (labeled), unsupervised (unlabeled), semi-supervised learning (both labeled and unlabeled), and transduction methods.
Bagchi with the first, second, and fourth diagnosis engines as disclosed by Longmire. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi in order to “diagnose and/or to develop algorithms for assisting HCP in diagnosis and disease management and treatment” (Longmire:  Col. 7, Lines 59-61).

Claim 9:
Bagchi in view of Birkhoelzer further in view of Longmire discloses the method of claim 8, as discussed above.
	Bagchi further discloses:
the historical records are either obtained from anonymized databases or generated by interactions with the user in a recursive manner.
[0074] discloses patient profiles and information being pulled from electronic health records.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (US 2018/0025127 A1), hereinafter Bagchi, in view of Birkhoelzer et al. (US 6,810,391 B1), hereinafter Birkhoelzer, further in view of Longmire (US 8,548,828 B1), further in view of Glass et al. (US 2017/0061324 A1), hereinafter Glass.

Claim 10:
Bagchi in view of Birkhoelzer further in view of Longmire discloses the method of claim 8, as discussed above.
	While Bagchi does disclose a diagnosis engine equivalent which can identify relations between symptoms and diseases, Bagchi does not explicitly disclose, but Glass does disclose:
the first, second, third, and fourth diagnosis engines act in ensemble;
[0062]-[0065] disclose multiple inference models acting in ensemble.
each of the first, second, third, and fourth diagnosis engines operates upon a current state of knowledge independently, and offers possible responses along with a confidence and a value estimate; and
[0063] discloses the ensemble "gathers an inference model's confidence" meaning each model (engine) independently outputs its own confidence.
an ensemble arbitrator chooses a response out of the possible responses or a collection of responses that is best for the user or circumstance given a match or a mismatch between the possible responses, and the value and the confidence estimate each of the first, second, third, and fourth diagnosis engines expresses in its corresponding response, wherein
[0064] discloses selecting a single inference model (chooses a response out of the possible responses) by setting the weight for that model above the weight of the others.
the ensemble arbitrator learns a weight to use for each possible response from each of the first, second, third, and fourth diagnosis engines based upon history.
[0062]-[0065] the ensemble is taught, using training sets (history), which inference models provide the best answers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Bagchi with the above limitations as disclosed by Glass. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bagchi in order to “combine…different approaches…[into]…a final, convex, confidence estimation over the multiple choice answers using the predictions of the inference models” (Glass:  [0062]).

Response to Arguments
Regarding 101, applicant argues any alleged abstract idea is integrated into a practical application which represents an improvement to technology or a technical field, providing the specific example of solving “a particular problem in the field of patient-facing medical decision support systems.” Applicant points to the specification which discusses the deficiencies of existing patient-facing medical decision support systems, including inaccuracy, unreliability, and inefficiency in diagnosing patient’s symptoms. Applicant finally argues the amended limitations further defining the “eliciting” step more specifically defines a solution to the problems in the field of patient-facing medical decision support systems, providing integration into a practical application.
Applicant’s arguments have been fully considered, but the examiner respectfully disagrees. While applicant’s specification does outline the deficiencies of existing patient-facing medical decision support systems, it fails to provide an explanation of how the claimed limitations overcome these deficiencies. Specifically, there is no clear indication what claimed 

Regarding 102, applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection of claims 1, 5-7, and 11-17 is made under 35 U.S.C. 103 over Bagchi et al. (US 2018/0025127 A1), in view of Birkhoelzer et al. (US 6,810,391 B1).

Regarding 103, applicant argues that dependent claim 3-4, 8-9, 10, and 18-19 are allowable at least for their dependency on independent claims 1 or 17.
The examiner respectfully disagrees, as discussed above, and the 103 rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kortum et al. (A Dynamic Adaptive Questionnaire for Improved Disease Diagnostics)
Discloses a diagnosis system using entropy minimization to determine next questions to ask.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571)270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626